DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/subcombination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 May, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of automatically determining a geometry of an object. In particular, a person can look at an image decide what shape the object has. The limitation of “determining” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Again, a person can look at an image to decide which way an object looks like it is facing. Claims 4 and 5 are also mental processes as a person can just look at an image to determine if there are any edges in the image. Claim 6 is a mental process as it is applying a model, and the model doesn’t seem to integrate the idea into a practical application, and claim 12 is similarly abstract as the recalling from memory a model storing is considered an insignificant extra solution activity, storing is well-understood, routine, and conventional and therefore is not sufficient to overcome the Alice rejection. 
The limitations of determining are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampp et al. (IDS: US 20200205898 A1).

Regarding claim 1, Hampp et al. disclose a method of automatically determining a geometry of an object, (tracking system 122 determines a position and orientation i.e., pose of objects e.g., surgical tool 134, during a surgical procedure, [0037]) comprising: accessing image data of a subject having identified at least a first portion and a second portion of the subject (allow a user to visualize the femur 106, the tibia 108, [0037], receive medical images, [0058], segment CT images, [0060], track one or more soft tissue attachment points, [0072], CT image ‘slice’ at the level of the tibial tubercle is chosen that shows attachment between the patellar ligament and the tibia, [0098]) [first and second portion interpreted as femur and tibia, or attachment points, or patellar ligament and tibia]; determining a pose of the object relative to a pose of the first portion of the subject and a pose of the second portion of the subject (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]); determining a geometry of a region of interest between the first portion of the subject and the second portion of the subject (determines a pose of objects, [0037], carry out a registration process to determine or verify this geometric relationship, [0038], use of imaging to identify the PCL attachment point on the bone model and positioning a model of the implant on the bone model and using the imaging to visually depict the relationship between the planned placement of the implant relative to the PCL to determine whether impingement with the ligament might occur, [0066], surgical planning circuit 212 may be configured to ensure that the planned cuts do not intersect a soft tissue attachment point, weaken a soft tissue attachment point, intersect soft tissue attached to a soft tissue attachment point, or pose a risk of harm to soft tissue in some other way, [0070], determines the furthest-medial point of the patellar ligament at the tibial tubercle where the patellar ligament attaches to the tibia, a CT image slice chosen that shows attachment between the patellar ligament and the tibia, [0098]); and determining a geometry of the object in the determined pose of the object (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]).

Hampp et al. do not in detail describe determining a geometry of a region of interest between the first portion of the subject and the second portion of the subject. It would have been obvious at the time of filing to one of ordinary skill in the art the invention is also determining a geometry of a region of interest between the first portion of the subject and the second portion of the subject, as in general “attachment points” indicate a section that can be between two joints, and as a ‘slice’ at the level of the tibial tubercle is chosen that shows attachment between the patellar ligament and the tibia, and “object” includes either a surgical tool or the femur ([0037]) therefore the geometry of the “object” that is determined will sometimes appear to include a region between such as the attachment areas.

Regarding claim 2, Hampp et al. disclose the method of claim 1. Hampp et al. further indicate determining a geometry of the object in the determined pose of the object includes constraining the determined geometry of the object by the geometry of the region of interest (“The robotic arm 132 is configured to support the surgical tool 134 and provide feedback as instructed by the computing system 124. In some embodiments, the robotic arm 132 allows a user to manipulate the surgical tool 134 and provides force feedback to the user. In such an embodiment, the robotic arm 132 includes joints 136 and mount 138 that include motors, actuators, or other mechanisms configured to allow a user to freely translate and rotate the robotic arm 132 and surgical tool 134 through allowable poses while providing force feedback to constrain or prevent some movements of the robotic arm 132 and surgical tool 134 as instructed by computing system 124. As described in detail below, the robotic arm 132 thereby allows a surgeon to have full control over the surgical tool 134 within a control object while providing force feedback along a boundary of that object (e.g., a vibration, a force preventing or resisting penetration of the boundary), [0034], “in consideration of the location of and attachment points of soft tissue, to assist the surgeon during implementation of the surgical plan by enabling constraint of the surgical tool 134 during the surgical procedure”, [0048], constrain the surgical tool 134 based on relationships between HIPs and haptic objects, [0052], surgical tool 134 is thereby constrained from contacting one or more attachment sites the ligament or other tissue attached to said attachment sites, [0083]).

Regarding claim 3, Hampp et al. disclose the method of claim 1. Hampp et al. further indicate
tracking the first portion of the subject (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the femur 106, [0037], track one or more soft tissue attachment points, [0072]); tracking the second portion of the subject (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the tibia 108, [0037], distinguishing the fiducial trees, and therefore the objects being tracked, from one another, [0038], track one or more soft tissue attachment points, [0072]); tracking the object; wherein determining the pose of the object relative to the pose of the first portion of the subject and the pose of the second portion of the subject is based on the tracking of the object, the first portion of the subject, and the second portion of the subject (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]).

Claims 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampp et al. (IDS: US 20200205898 A1) as applied to claim 1 above, further in view of Wu et al. (US 20200281742 A1).

Regarding claim 4, Hampp et al. disclose the method of claim 1. Hampp et al. do not disclose determining at least a first edge of the first portion of the subject and a second edge of the second portion of the subject.

Wu et al. teach determining at least a first edge of the first portion of the subject and a second edge of the second portion of the subject (registration method 1000 may include segmenting an outer and an inner bone surface of the femur, [0119], image scans may be segmented along the bone contour lines of the images, once all the image scans are segmented, a three-dimensional bone model of the diseased area (e.g., ilium and femur) may be generated from the segmented image scans, [0179]).

Hampp et al. and Wu et al. are in the same art of tracking systems for use in robotic surgery (Hampp et al., [0030]; Wu et al., [0008]). The combination of Wu et al. with Hampp et al. will enable the use of edge detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the edge segmentation of Wu et al. with the invention of Hampp et al. as this was known at the time of filing, the combination would have predictable results, as Wu et al. indicate this should decrease registration time required ([0007]), and as segmentation is a way to identify the outlines of important bones and the tools in images, which will improve the tracking accuracy of the tracking system described by Hampp et al. 

Regarding claim 5, Hampp et al. and Wu et al.  disclose the method of claim 4. Wu et al. further teach determining at least the first edge of the first portion of the subject and the second edge of the second portion of the subject includes automatically segmenting the first edge and the second edge; wherein the identified first portion of the subject and the second portion of the subject are segmented (bone surface may also be detected automatically, [0121], registration method 1000 may include segmenting an outer and an inner bone surface of the femur, [0119], image scans may be segmented along the bone contour lines of the images, once all the image scans are segmented, a three-dimensional bone model of the diseased area (e.g., ilium and femur) may be generated from the segmented image scans, [0179]).

Regarding claim 6, Hampp et al. and Wu et al. disclose the method of claim 4. Hampp et al. and Wu et al. further indicate accessing a model of the object, wherein the model includes at least (i) a dimension of a rigid portion of the object and (ii) possible configurations of a moveable portion of the object; and determining whether the object is in contact with at least the first edge or the second edge; wherein determining the geometry of the object in the determined pose of the object includes evaluating the accessed model based on the determination of whether the object is in contact with at least the first edge (Hampp et al., “The robotic arm 132 is configured to support the surgical tool 134 and provide feedback as instructed by the computing system 124. In some embodiments, the robotic arm 132 allows a user to manipulate the surgical tool 134 and provides force feedback to the user. In such an embodiment, the robotic arm 132 includes joints 136 and mount 138 that include motors, actuators, or other mechanisms configured to allow a user to freely translate and rotate the robotic arm 132 and surgical tool 134 through allowable poses while providing force feedback to constrain or prevent some movements of the robotic arm 132 and surgical tool 134 as instructed by computing system 124. As described in detail below, the robotic arm 132 thereby allows a surgeon to have full control over the surgical tool 134 within a control object while providing force feedback along a boundary of that object (e.g., a vibration, a force preventing or resisting penetration of the boundary). In some embodiments, the robotic arm 132 is configured to move the surgical tool 134 to a new pose automatically without direct user manipulation, as instructed by computing system 124, in order to position the robotic arm 132 as needed and/or complete certain surgical tasks, including, for example, cuts in a femur 106,” [0034]; Wu et al., segmenting an outer and an inner bone surface of the femur, [0119], ilium and femur, [0179], surgical tool configured to be coupled to a cutting element for reaming and to engage a prosthetic component for impacting, for reaming, the end effector 40 can couple to the operating member 100, which couples to a cutting element, for impacting, the end effector 40 can couple to another operating member, robotic arm 30 can be used to ensure proper positioning during reming and impacting, [0210], “During a registration procedure, once cortical contact is achieved, the point of contact between the bone and the burr 2004 may be used to update the registration of the bone position. The surgeon may also update the screw insertion plan if needed. Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point, [0238]).

Regarding claim 7, Hampp et al. and Wu et al. disclose the method of claim 6. Wu et al. further indicate evaluating the accessed model based on the determination of whether the object is in contact with at least the first edge or the second edge, comprises: evaluating an edge geometry of at least the first edge or the second edge; evaluating the possible configurations of the moveable portion of the object; determining an optimal fit of the possible configurations of the moveable portion of the object when in contact with the evaluated edge geometry of at least the first edge or the second edge (Hampp et al., The implant placement circuit 210 positions the virtual tibial implant on the virtual bone model based on the PCL attachment point (e.g., to avoid interference with the PCL attachment point, to optimize rotation and coverage based on the PCL attachment point). FIG. 5 shows the use of imaging to identify the PCL attachment point on the bone model (frames A and B) and positioning a model of the implant on the bone model (frame C), and using the imaging to visually depict the relationship between the planned placement of the implant relative to the PCL (frame D) to determine whether impingement with the ligament might occur, [0066], align the sulcus of the virtual tibial implant 556 to the point 752 (as shown in FIG. 8E) to optimize internal/external rotation, [0094]; Wu et al., segmenting an outer and an inner bone surface of the femur, [0119], ilium and femur, [0179], Point-picking based bone registration is one method of registration in navigated and robotic assisted orthopedic surgeries. During a surgical procedure, an incision is made at the surgical site (e.g., hip, knee). A localization pointer or tracked probe is utilized to pick a digitized point-cloud (a set of data points in a coordinate system representing a surface contour) on boney areas of the patient's body that are accessible through the incision. By using point-pair and iterative closest point (ICP) algorithms, the patient point-cloud data in “tracker space” (coordinate system with position data corresponding to trackers on the patient body and the point-cloud of patient collected points) is transformed to the three-dimensional bone model of the patient's bone formed from segmented medical images, or otherwise. An accurate registration transform is determined as the minimum root-mean-square of the point-cloud fitting, [0216], “Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point”, [0238]).

Regarding claim 8, Hampp et al. and Wu et al. disclose the method of claim 7. Wu et al. further indicate evaluating the edge geometry of at least the first edge or the second edge includes evaluating a geometry of an end plate of a vertebral body (vertebra may define a spinal cord canal bounded by the cortical bone shell, [0038], proximal end of the femur 14 includes a femoral head 16 disposed on a femoral neck 18, [0090], models 512, 514 may be trimmed three dimensional models providing only critical regions of interest such as the acetabulum 22 and femoral head, model 512 may be the combination of individual three dimensional models of the operative pelvis, non-operative pelvis, and spine, [0107], distal end of the femur 4 may be subject to point-picking via a tracked pointer through the incision in the patient at the surgical site, [0226], proximal end of the tibia, [0228], registration system 1700 may additionally or alternatively be used on other parts of the patient's body that may be segmented, such as the spine (L1, L2, L3, L4, L5), tracking array may be positioned on the patient's ilium, the registration system 1700 including a needle template 2 including a plurality of through-holes, a needle tracker 3, and a tracking needle 1a may be used on the boney portions of the posterior aspect of the vertebrae of the spine, [0232], axial cross-section image of a vertebra 2000 and a bone anchor 2002 positioned therein, an axial cross-section image of a vertebra 2000 with a rotating burr 2004 positioned partially within the vertebra 2000, another axial cross-section image of a vertebra 2000 with a rotating burr 2004 positioned partially within the vertebra 2000, and an axial cross-section image of a burr 2004 extending through a vertebra 2000 to a far inner wall of the cortical bone 2006, [0234], identifying contact with the internal cortical bone of the vertebra 2000 after initial penetration of the outer surface of the vertebra 2000, a shank 2008 of the bone anchor 2002 extends through a pedicle 2010 of the vertebra 2000 while avoiding contact with the spinal cord 2012, vertebra 2000 includes cortical bone 2006 on outer portions or outer shell including a cortical rim 2014 surrounding the vertebral body, [0236]).

Regarding claim 9, Hampp et al. and Wu et al. disclose the method of claim 7. Wu et al. further indicate determining the optimal fit of the possible configurations of the moveable portion of the object when in contact with the evaluated edge geometry of at least the first edge or the second edge comprises evaluating algorithms related to the object regarding the possible configurations based on the determination of whether the object is in contact with at least the first edge or the second edge and the evaluated edge geometry of at least the first edge or the second edge (segmenting an outer and an inner bone surface of the femur, [0119], ilium and femur, [0179], Point-picking based bone registration is one method of registration in navigated and robotic assisted orthopedic surgeries. During a surgical procedure, an incision is made at the surgical site (e.g., hip, knee). A localization pointer or tracked probe is utilized to pick a digitized point-cloud (a set of data points in a coordinate system representing a surface contour) on boney areas of the patient's body that are accessible through the incision. By using point-pair and iterative closest point (ICP) algorithms, the patient point-cloud data in “tracker space” (coordinate system with position data corresponding to trackers on the patient body and the point-cloud of patient collected points) is transformed to the three-dimensional bone model of the patient's bone formed from segmented medical images, or otherwise. An accurate registration transform is determined as the minimum root-mean-square of the point-cloud fitting, [0216], “Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point”, [0238]).

Regarding claim 10, Hampp et al. and Wu et al. disclose the method of claim 6. Wu et al. further indicate generating a graphical representation of the object based on at least the determined geometry of the object in the determined pose of the object including evaluating the accessed model based on the determination of whether the object is in contact with at least the first edge or the second edge (The surgeon generates a surgical plan by designating a desired pose (i.e., position and orientation) of the acetabular component and the femoral component relative to the models 512, 514 of the patient's anatomy. For example, a planned pose 500 of the acetabular cup can be designated and displayed on a computer display, such as the display device 9. During the surgical procedure, motion of the patient's anatomy and the surgical tool in physical space are tracked by the tracking device 8, and these tracked objects are registered to corresponding models in the navigation system 7 (image space). As a result, objects in physical space are correlated to corresponding models in image space. Therefore, the surgical system 5 knows the actual position of the surgical tool relative to the patient's anatomy and the planned pose 500, and this information is graphically displayed on the display device 9 during the surgical procedure, [0106], segmenting an outer and an inner bone surface of the femur, [0119], error points 518 can be displayed to illustrate how much error exists in the registration between the surface of the representation 512 and the corresponding surface of the physical pelvis 12. In one embodiment, the error points 518 can be color coded, for example, with error points 518 representing minimal error displayed in green and error points 518 representing increasing amounts of error displayed in blue, yellow, and red. As an alternative to color coding, error points 518 representing different degrees of error could have different shapes or sizes. Verification points 519 can also be displayed. The verification points 519 illustrate to the surgeon where to collect points with the tracked probe to verify the registration. When a registration point 519 is collected, the software of the navigation system 7 displays the error, [0174], ilium and femur, [0179], during the impaction step S10, the display device 9 can show the planned pose 500, the activation region 510, the representations 512, 514 of the anatomy, and a representation of the surgical tool, [0213], Point-picking based bone registration is one method of registration in navigated and robotic assisted orthopedic surgeries. During a surgical procedure, an incision is made at the surgical site (e.g., hip, knee). A localization pointer or tracked probe is utilized to pick a digitized point-cloud (a set of data points in a coordinate system representing a surface contour) on boney areas of the patient's body that are accessible through the incision. By using point-pair and iterative closest point (ICP) algorithms, the patient point-cloud data in “tracker space” (coordinate system with position data corresponding to trackers on the patient body and the point-cloud of patient collected points) is transformed to the three-dimensional bone model of the patient's bone formed from segmented medical images, or otherwise. An accurate registration transform is determined as the minimum root-mean-square of the point-cloud fitting, [0216], “Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point”, [0238]).

Regarding claim 11, Hampp et al. and Wu et al. disclose the method of claim 10. Hampp et al. and Wu et al. further indicate displaying the generated graphical representation; and updating the displayed graphical representation in real time based at least on the tracking the first portion of the subject, tracking the second portion of the subject, and tracking the object (Hampp et al., The display 164 is configured to display graphical user interfaces generated by the processing circuit 160 that include, for example, information about surgical plans, medical imaging, settings and other options for surgical system 100, status information relating to the tracking system 122 and the robotic device 120, and tracking visualizations based on data supplied by tracking system 122, [0041]; Wu et al., During the surgical procedure, motion of the patient's anatomy and the surgical tool in physical space are tracked by the tracking device 8, and these tracked objects are registered to corresponding models in the navigation system 7 (image space). As a result, objects in physical space are correlated to corresponding models in image space. Therefore, the surgical system 5 knows the actual position of the surgical tool relative to the patient's anatomy and the planned pose 500, and this information is graphically displayed on the display device 9 during the surgical procedure, [0106], tracked probe to verify the registration. When a registration point 519 is collected, the software of the navigation system 7 displays the error, [0174], At any time during the surgical procedure, the display device 9 can show data related to progress and/or outcome, [0241]).

Regarding claim 12, Hampp et al. and Wu et al. disclose the method of claim 6. Hampp et al. and Wu et al. further indicate accessing the model includes executing instructions with a processor to recall from a memory the model (Hampp et al., selecting a three-dimensional model from a database or library of bone models, [0044], receive, access, and/or store a model of the prosthesis to facilitate the generation of surgical plans, [0046]; Wu et al., device storing the computer model, [0038], [0244], “In an example implementation, patient data, bone models (e.g., generic, patient specific), transformation software, tracking and navigation software, registration software, and other software and other modules and services may be embodied by instructions stored on the data storage devices 3004 and/or the memory devices 3006 and executed by the processor 3002”, [0257]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampp et al. (IDS: US 20200205898 A1) in view of Hladio et al. (US 20190336220 A1) in view of Finley (IDS: US 20180092699 A1).

Regarding claim 13, Hampp et al. disclose a method of determining a geometry of an object for a surgical procedure (tracking system 122 determines a position and orientation i.e., pose of objects e.g., surgical tool 134, during a surgical procedure, [0037]), the method comprising: accessing image data of a subject having identified at least a first portion of the subject and a second portion of the subject (allow a user to visualize the femur 106, the tibia 108, [0037], receive medical images, [0058], segment CT images, [0060], track one or more soft tissue attachment points, [0072], CT image ‘slice’ at the level of the tibial tubercle is chosen that shows attachment between the patellar ligament and the tibia, [0098]) [first and second portion interpreted as femur and tibia, or attachment points, or patellar ligament and tibia]; determining a pose of the first portion of the subject based on tracking the first portion (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the femur 106, [0037], track one or more soft tissue attachment points, [0072]); determining a pose of the second portion of the subject based on tracking the second portion (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the tibia 108, [0037], distinguishing the fiducial trees, and therefore the objects being tracked, from one another, [0038], track one or more soft tissue attachment points, [0072]); determining a geometry of a region of interest between the first portion of the subject and the second portion of the subject based on the determined pose of the first portion of the subject and the determined pose of the second portion of the subject (determines a pose of objects, [0037], carry out a registration process to determine or verify this geometric relationship, [0038], use of imaging to identify the PCL attachment point on the bone model and positioning a model of the implant on the bone model and using the imaging to visually depict the relationship between the planned placement of the implant relative to the PCL to determine whether impingement with the ligament might occur, [0066], surgical planning circuit 212 may be configured to ensure that the planned cuts do not intersect a soft tissue attachment point, weaken a soft tissue attachment point, intersect soft tissue attached to a soft tissue attachment point, or pose a risk of harm to soft tissue in some other way, [0070], determines the furthest-medial point of the patellar ligament at the tibial tubercle where the patellar ligament attaches to the tibia, a CT image slice chosen that shows attachment between the patellar ligament and the tibia, [0098]); determining a pose of the object relative to the first portion of the subject and the second portion of the subject (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]); determining whether the object has at least a configurable portion contacting at the first portion of the subject based on the determined pose of the object (tracks (i.e., continuously determines) the pose of the objects during a surgical procedure, [0037], “Using the tracking system 122 of FIG. 1 or some other approach to surgical navigation and tracking, the surgical system 100 can determine the position of the surgical tool 134 relative to a patient's anatomical feature, for example femur 106, as the surgical tool 134 is used to make a cut in or otherwise modify the anatomical feature”, [0039], receive data relating to the location of the surgical tool 134 and the patient's anatomy, [0040], the control object defines instructions for the robotic device 120 to control the robotic device 120 to move within the control object to autonomously make one or more cuts of the surgical plan guided by feedback from the tracking system 122, [0047], surgical system 100 can determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, registration allows for accurate navigation, control, and/or force feedback during the surgical procedure, [0050], uses data supplied by tracking system 122 to detect that a user is manipulating the surgical tool 134 to bring a HIP in virtual contact with a haptic object, the processing circuit 160 generates a control signal to the robotic arm 132 to provide haptic feedback, [0052]) [cutting is interpreted as contact]; determining a geometry of the object in the determined pose of the object based at least on the determination of whether the configurable portion is contacting at least one of the first portion or the second portion (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]).

To the extent Hampp et al. do not explicitly disclose “determining whether the object has at least a configurable portion contacting at the first portion of the subject based on the determined pose of the object” and “determining a geometry of the object in the determined pose of the object based at least on the determination of whether the configurable portion is contacting at least one of the first portion or the second portion” another reference is added below.

Hladio et al. teach determining whether the object has at least a configurable portion contacting at the first portion of the subject based on the determined pose of the object (Responsive to movement of the tool within the bone along an initial trajectory, and, using a localizing system to identify the location of tool when in contact with the inner cortical bone surface, a shape/map of the cortical bone is generated and fit to the 3D model automatically to obtain a registration, abstract, The system described below uses measurements of the location of the tool in combination with a 3-dimensional (3D) model of the patient's bone, such as a segmented CT scan. The 3D model may identify the border where cancellous bone within the bone ends and the cortical bone begins. The system may also use a localizing system which may incorporate one or more tracking elements to identify the location of one or more of the surgical tool and an exterior surface of the patient bone. In one example, a camera may be used to detect the position of a first tracking element attached to a surgical tool and a second tracking element attached to a patient bone. In another example, a camera may be attached to a surgical tool and may monitor the position of a tracking element attached to a patient bone, [0016], a “map” may be developed showing the motion of the cutting tool, the milling tool may be moved until it comes into contact with cortical bone, [0017]) and determining a geometry of the object in the determined pose of the object based at least on the determination of whether the configurable portion is contacting at least one of the first portion or the second portion (At each moment of contact, the system knows (i.e. from sensor data received such as from a localizer tracking the tool a processor of the system determines) the location of the tool and/or point of contact. The system also knows the location of the second tracking element (in respect of the bone) at each moment of contact. The system can thus determine a transformation for each point of contact relative to the tool and to the second tracking element, as well as a transformation between the tool and the second tracking element. For example, a camera may track the relative locations of a first tracking element on the tool and a second tracking element on the bone, and develop a transformation therebetween, [0020]).

Hampp et al. and Hladio et al. are in the same art of tracking systems for use in robotic surgery (Hampp et al., [0030]; Hladio et al., [0016]). The combination of Hladio et al. with Hampp et al. will enable determining whether the object has at least a configurable portion contacting at the first portion of the subject based on the determined pose of the object. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the contact detection of Hladio et al. with the invention of Hampp et al. as this was known at the time of filing, the combination would have predictable results, and as Hladio et al. indicate “When the location of the tool is registered with the location of the patient's anatomy, the system can guide further movement of the tool to allow efficient removal of cancellous bone. In this way, the milling procedure may be performed more quickly, and the amount of cancellous bone to be removed may be minimized” ([0018]), which will improve the surgical navigation process described by Hampp et al.

To the extent that the Hladio et al. reference is finding the bone geometry from the contact as opposed to the tool pose from the contact, another reference is provided below.

Finley teaches determining a geometry of the object in the determined pose of the object based at least on the determination of whether the configurable portion is contacting at least one of the first portion or the second portion (If a traditional 3D radiographic view, similar to a CT, is preferred, the navigation system 10 can detect where the top of an instrument 6 is located and, based on the determined position of the anatomical feature 4, the system 10 can determine the most proximate vertebral body that is closest to the top, or intersecting the tip as a reference to determine the orientation of the 3D data set relative to the instrument, [0108]).

Hampp et al. and Hladio et al. and Finley are in the same art of tracking systems for use in robotic surgery (Hampp et al., [0030]; Hladio et al., [0016]; Finley, [0011]). The combination of Finley with Hampp et al. and Hladio et al. will enable determining a geometry of the object in the determined pose of the object based at least on the determination of whether the configurable portion is contacting at least one of the first portion or the second portion. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the determination of Finley with the invention of Hampp et al. and Hladio et al. as this was known at the time of filing, the combination would have predictable results, and as Finley indicates “Specifically, the navigation system enables surgeons to perform 3D image-guided surgery with increased accuracy exposure during posterior and anterior column procedures. This provides benefits for surgeons and hospitals alike: 1) for degenerative and MIS surgeons who desire improved visualization while simultaneously reducing radiation exposure; 2) for deformity surgeons who desire real-time spinopelvic parameter assessment and anatomical orientation in complex spine procedures; and 3) for hospital administrators who desire to reduce the total cost of health care through more predictable outcomes form accurate implant placement and reduced morbidity of MIS procedures. Indeed, the system of the present disclosure provides for reduced total cost of care though facilitating more predictable outcomes, reduced OR time, reduced hospital length of stay, reduced post-op complication rates, and reduced revision operations (due to accurate and repeatable implant placement)” (0072]), which indicates the suite of improvements that can be expected when used with the surgical navigation system described by Hampp et al. and Hlaio et al..

Regarding claim 14, Hampp et al., Hladio et al., and Finley disclose the method of claim 13. Hampp et al. further indicate tracking the first portion of the subject (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the femur 106, [0037], track one or more soft tissue attachment points, [0072]); tracking the second portion of the subject (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the tibia 108, [0037], distinguishing the fiducial trees, and therefore the objects being tracked, from one another, [0038], track one or more soft tissue attachment points, [0072]); tracking the object; wherein determining the pose of the object relative to the pose of the first portion of the subject and the pose of the second portion of the subject is based on the tracking of the object, the first portion of the subject, and the second portion of the subject (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampp et al. (IDS: US 20200205898 A1) and Hladio et al. (US 20190336220 A1) and Finley (IDS: US 20180092699 A1) as applied to claim 14 above, further in view of Wu et al. (US 20200281742 A1).

Regarding claim 15, Hampp et al., Hladio et al., and Finley disclose the method of claim 14. Hampp et al., Hladio et al., and Finley do not disclose evaluating the accessed image data to determine at least a first edge of the first portion and a second edge of the second portion; and determining a geometry of at least one of the first edge or the second edge; wherein the object is configured to contact at least the first edge.

Wu et al. teach evaluating the accessed image data to determine at least a first edge of the first portion and a second edge of the second portion; and determining a geometry of at least one of the first edge or the second edge; wherein the object is configured to contact at least the first edge (registration method 1000 may include segmenting an outer and an inner bone surface of the femur, [0119], image scans may be segmented along the bone contour lines of the images, once all the image scans are segmented, a three-dimensional bone model of the diseased area (e.g., ilium and femur) may be generated from the segmented image scans, [0179], surgical tool configured to be coupled to a cutting element for reaming and to engage a prosthetic component for impacting, for reaming, the end effector 40 can couple to the operating member 100, which couples to a cutting element, for impacting, the end effector 40 can couple to another operating member, robotic arm 30 can be used to ensure proper positioning during reming and impacting, [0210], “During a registration procedure, once cortical contact is achieved, the point of contact between the bone and the burr 2004 may be used to update the registration of the bone position. The surgeon may also update the screw insertion plan if needed. Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point, [0238]).

Hampp et al. and Wu et al. are in the same art of tracking systems for use in robotic surgery (Hampp et al., [0030]; Wu et al., [0008]). The combination of Wu et al. with Hampp et al., Hladio et al., and Finley will enable the use of edge detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the edge segmentation of Wu et al. with the invention of Hampp et al., Hladio et al., and Finley as this was known at the time of filing, the combination would have predictable results, as Wu et al. indicate this should decrease registration time required ([0007]), and as segmentation is a way to identify the outlines of important bones and the tools in images, which will improve the tracking accuracy of the tracking system described by Hampp et al., Hladio et al., and Finley

Regarding claim 16, Hampp et al., Hladio et al., and Finley and Wu et al. disclose the method of claim 15. Hampp et al. and Wu et al. further indicate accessing a model of the object, wherein the model includes at least (i) a dimension of a rigid portion of the object and (ii) a plurality of possible configurations of the configurable portion of the object; and wherein determining the geometry of the object in the determined third pose includes evaluating the accessed model based on the determination of whether the configurable portion of the object (i) is in contact with at least the first edge or the second edge and (ii) the determined geometry of at least the first edge or the second edge (Hampp et al., “The robotic arm 132 is configured to support the surgical tool 134 and provide feedback as instructed by the computing system 124. In some embodiments, the robotic arm 132 allows a user to manipulate the surgical tool 134 and provides force feedback to the user. In such an embodiment, the robotic arm 132 includes joints 136 and mount 138 that include motors, actuators, or other mechanisms configured to allow a user to freely translate and rotate the robotic arm 132 and surgical tool 134 through allowable poses while providing force feedback to constrain or prevent some movements of the robotic arm 132 and surgical tool 134 as instructed by computing system 124. As described in detail below, the robotic arm 132 thereby allows a surgeon to have full control over the surgical tool 134 within a control object while providing force feedback along a boundary of that object (e.g., a vibration, a force preventing or resisting penetration of the boundary). In some embodiments, the robotic arm 132 is configured to move the surgical tool 134 to a new pose automatically without direct user manipulation, as instructed by computing system 124, in order to position the robotic arm 132 as needed and/or complete certain surgical tasks, including, for example, cuts in a femur 106,” [0034]; Wu et al., segmenting an outer and an inner bone surface of the femur, [0119], ilium and femur, [0179], surgical tool configured to be coupled to a cutting element for reaming and to engage a prosthetic component for impacting, for reaming, the end effector 40 can couple to the operating member 100, which couples to a cutting element, for impacting, the end effector 40 can couple to another operating member, robotic arm 30 can be used to ensure proper positioning during reming and impacting, [0210], “During a registration procedure, once cortical contact is achieved, the point of contact between the bone and the burr 2004 may be used to update the registration of the bone position. The surgeon may also update the screw insertion plan if needed. Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point, [0238]).

Regarding claim 17, Hampp et al., Hladio et al., and Finley and Wu et al. disclose the method of claim 16. Wu et al. further indicate determining the geometry of the object in the determined third pose further includes determining a fit of at least one configuration of the plurality of possible configurations of the configurable portion of the object when in contact with at least the first edge or the second edge (Point-picking based bone registration is one method of registration in navigated and robotic assisted orthopedic surgeries. During a surgical procedure, an incision is made at the surgical site (e.g., hip, knee). A localization pointer or tracked probe is utilized to pick a digitized point-cloud (a set of data points in a coordinate system representing a surface contour) on boney areas of the patient's body that are accessible through the incision. By using point-pair and iterative closest point (ICP) algorithms, the patient point-cloud data in “tracker space” (coordinate system with position data corresponding to trackers on the patient body and the point-cloud of patient collected points) is transformed to the three-dimensional bone model of the patient's bone formed from segmented medical images, or otherwise. An accurate registration transform is determined as the minimum root-mean-square of the point-cloud fitting, [0216], “Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point”, [0238]).

Regarding claim 18, Hampp et al., Hladio et al., and Finley and Wu et al. disclose the method of claim 17. Hampp et al. and Wu et al. further indicate generating a graphical representation of the object based on the determined geometry (Hampp et al., The display 164 is configured to display graphical user interfaces generated by the processing circuit 160 that include, for example, information about surgical plans, medical imaging, settings and other options for surgical system 100, status information relating to the tracking system 122 and the robotic device 120, and tracking visualizations based on data supplied by tracking system 122, [0041]; Wu et al., During the surgical procedure, motion of the patient's anatomy and the surgical tool in physical space are tracked by the tracking device 8, and these tracked objects are registered to corresponding models in the navigation system 7 (image space). As a result, objects in physical space are correlated to corresponding models in image space. Therefore, the surgical system 5 knows the actual position of the surgical tool relative to the patient's anatomy and the planned pose 500, and this information is graphically displayed on the display device 9 during the surgical procedure, [0106], tracked probe to verify the registration. When a registration point 519 is collected, the software of the navigation system 7 displays the error, [0174], At any time during the surgical procedure, the display device 9 can show data related to progress and/or outcome, [0241]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210196381 A1 (As a surgical instrument interacts with tissue and deforms surface geometry, the change in surface geometry as a function of the surgical instrument's position can be computed. For a given change in the surgical instrument's position upon contact with the tissue, the corresponding change in tissue geometry can depend on the sub-surface structures in the tissue region contacted by the surgical instrument. For example, in thoracic procedures, the change in tissue geometry in regions with airway substructures is different than regions with parenchyma substructures. Generally, stiffer substructures yield a smaller change in surface tissue geometry in response to a given change in the surgical instrument's position. In various aspects, a control circuit (e.g. control circuit 132, 400, 410, 420, 602, 622, 2108, 4620) can be configured to compute a running average of the change in the surgical instrument position versus change in surface geometry for the given patient to give patient-specific differences. Additionally, or alternatively, the computed running average can be compared to a second set of previously collected data. In certain instances, a surface reference can be selected when no change in surface geometry is measured per change in tool position. In at least one example, a control circuit can be configured to determine the location of a substructure based on detected surface geometry changes in response to a given contact between a tissue region and a surgical instrument); US 20200035348 A1 (software application of the synthesizer 300 assists a clinician in determining a pathway through which the surgical tools used to treat the area of interest “AOI” may be advanced within the patient “P.” Additionally, the software application may identify an optimal location at which a trocar or port may be introduced to most easily reach the area of interest “AOI” using a surgical tool 400 (FIG. 1) and/or a thoracoscope 510 and determines an angle at which the surgical tool should be introduced within the body cavity to avoid contacting obstructions (e.g., bones or the like) or critical structures (e.g., organs, veins, arteries, etc.). In embodiments, the software application may assist the clinician in selecting a surgical tool that is best suited to treat the area of interest “AOI.”); US 20210354286 A1 (To match the pose estimate with the corresponding one or more portions of the image-space tool using the image data, the control system may identify pairs of pose estimates and image-space tools that optimizes a least-squares fit or other criterion. As a specific example, a residual can be calculated for each permutation of pose estimate to image-space tool pair, and the set of pairs with the lowest residual is determined to be matched for disambiguation. Minimum or maximum thresholds may also be applied to require that matches meet particular requirements regarding error, residual, certainty, or the like); US 20190254756 A1 (Thus, the actual coordinates of the checkpoint 110 determined by the pointer 50 can be determined in the tool coordinate system (e.g., via transformation techniques described above), compared to the stored, possible coordinates of the checkpoint 110 in the tool coordinate system, with the best fit selected to thereby identify the correct tool); US 20180205935 A1 (vision system of claim 17, wherein the boundary is defined as a maximum allowable deviation from an average or best fit path of the power tool, Accordingly, it may be desirable to improve the ability of a vision system to identify specific locations on an object and allow a tool to be applied to such locations (e.g., for tightening). [0058] FIG. 5 illustrates a block diagram of a learning mode operation to define a movement zone in accordance with an example embodiment. As shown in FIG. 5, the learning mode may begin after an initial receipt of identity information at operation 500. The identity information may include tool and/or operator identity. At operation 510, calibration may be performed (e.g., as described above, using the reference quad). However, it should be appreciated that calibration could be performed at any step of learning or tracking/monitoring modes. Thereafter, a series of tool positions may be recorded to define tool movement at operation 520. As such, a data set may be gathered including a plurality of points in 3D space. A determination may then be made as to whether the data set has sufficient data quantity (e.g., enough successful operations to provide sufficient data to define a movement zone) at operation 530. If there is not sufficient data quantity, flow may return to operation 520 for another iteration until sufficient data quantity is reached. When sufficient data quantity is achieved, a determination may be made as to whether sufficient data quality has been achieved. The measure of data quality may be performed, as discussed above, based on entropy and/or clustering to determine fit quality. If there is sufficient fit quality, then the movement zone may be defined at operation 550. However, if there is not sufficient fit quality, then flow may return to operation 520 until there is sufficient fit quality, or sufficient quantity of data having sufficient fit quality. Of note, the order of operations 530 and 540 could be reversed in some cases, or only one such operation may be performed. When the movement zone is defined, the movement zone may be defined as a substantially cylindrical volume (having corresponding boundaries) in the 3D environment of the work area. The boundaries may be defined by the maximum allowable deviation from an average or best fit path); US 20170196643 A1 (Referring to FIGS. 3-5, two (2) exemplary X-ray images 97(X1) and 97(X2) of differing poses E1 and E2 of distal focal tip 82 relative to a patient heart within X-ray image space 94  [0089] First, calibration controller 107 applies a black pixel threshold for selecting a high attenuation area of X-ray image 97(X1) representative of pose E1 of metallic endoscope 80 within X-ray image space as shown in FIG. 6A. [0090] Second, calibration controller 107 executes a contour fitting technique for outlining endoscope with a free-form contour. Examples of the contour fitting technique include, but are not limited to, an active contour technique and a border-following technique. In practice, a minimal contour length may be implemented to address any noise from the black pixel thresholding and a short dimensional nature of the contours. [0091] Calibration controller 107 utilizes the free-form contour as an input to a least-squares fitting technique that fits an four (4)-edged contoured polygon 83(CP1) of endoscope pose 80(E1) as shown in FIG. 6C. Of note, this step relies on the fact that endoscope 80 may be viewed as a convex quadrilateral in X-ray image 97(X1) as a function of perspective deformation and plane cutting).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661